TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                          OFFICE OF THE ATTORNEY GENERAL
                                                    State of California

                                                  DANIEL E. LUNGREN
                                                     Attorney General
                                         ______________________________________

                                       OPINION             :
                                                           :       No. 97-414
                                       of                  :
                                                           :       November 10, 1997
                             DANIEL E. LUNGREN             :
                                Attorney General           :
                                                           :
                              ANTHONY Da VIGO              :
                             Deputy Attorney General       :
                                                           :
                    ______________________________________________________________________

                       THE HONORABLE MIKE THOMPSON, MEMBER OF THE CALIFORNIA STATE
         SENATE, has requested an opinion on the following question:

                            Where the board of trustees of a school district has formed a committee, known as the
         district liaison council, consisting of eight representatives from the community, seven employees of the
         district, and one student, to interview candidates for the office of district superintendent and to make a
         recommendation to the board, are the sessions of the committee held to perform such delegated duties
         required to be open to members of the public?


                                                         CONCLUSION

                            Where the board of trustees of a school district has formed a committee, known as the
         district liaison council, consisting of eight representatives from the community, seven employees of the
         district, and one student, to interview candidates for the office of district superintendent and to make a
         recommendation to the board, the sessions of the committee held to perform such delegated duties are not
         required to be open to members of the public.


                                                           ANALYSIS

                           We are advised that a school district's board of trustees ("board") has formed a committee,
         known as the district liaison council ("council"), to interview candidates for the office of district
         superintendent and to make a recommendation to the board. The council consists of eight representatives
         from the community, seven employees of the district, and one student. We are asked to determine whether
         the sessions of the council held to perform its delegated duties must be open to members of the public. We
         conclude that the council's sessions may be closed to members of the public.

                          In addressing the issues presented, we will examine the open meeting requirements of the


1 of 4
         Ralph M. Brown Act (Gov. Code, §§ 54950-54962; "Act") Footnote No. 1 applicable to "legislative bodies" of
         "local agencies." Section 54953, subdivision (a) provides:

                           "All meetings of the legislative body of a local agency shall be open and public, and
               all persons shall be permitted to attend any meeting of the legislative body of a local agency,
               except as otherwise provided in this chapter."

         A school district is a "local agency" as defined in section 54951:

                           "As used in this chapter, `local agency' means a county, city, whether general law or
               chartered, city and county, town, school district, municipal corporation, district, political
               subdivision, or any board, commission or agency thereof, or other local public agency."

         Not only is a board of trustees of a school district a "legislative body," so also may be a committee formed by
         a board of trustees. The term "legislative body" is defined in pertinent part in subdivision (b) of section
         54952 as follows:

                           "A commission, committee, board, or other body of a local agency, whether
               permanent or temporary, decision making or advisory, created by charter, ordinance, resolution,
               or formal action of a legislative body. However, advisory committees, composed solely of the
               members of the legislative body which are less than a quorum of the legislative body are not
               legislative bodies, except that standing committees of the legislative body, irrespective of their
               composition, which have a continuing subject matter jurisdiction, or a meeting schedule fixed by
               charter, ordinance, resolution, or formal action of a legislative body are legislative bodies for
               purposes of this chapter."

         Here, inasmuch as the council was created by formal action of the board, and is not composed of any
         members of the board, it is a "legislative body" for purposes of the Act. (See Joiner v. City of Sebastopol
         (1981) 125 Cal. App. 3d 799, 803-805; compare, 68 Ops.Cal.Atty.Gen. 34, 36 (1985).) Footnote No. 2
         Accordingly, the meetings of the council must be open to members of the public as required by the Act.
         Although the council's meetings must be convened in open session, what does the Act mandate with respect
         to the council's delegated duties of interviewing candidates for the office of district superintendent and
         discussing and arriving at a recommendation to be made to the board?

                          Section 54957 provides:

                           "Nothing contained in this chapter shall be construed to prevent the legislative body
               of a local agency . . . from holding closed sessions during a regular or special meeting to
               consider the appointment, employment, evaluation of performance, discipline, or dismissal of a
               public employee. . . .

                           "For purposes of this section, the term `employee' shall include an officer or an
               independent contractor who functions as an officer or an employee but shall not include any
               elected official, member of a legislative body or other independent contractors. . . ."

         We first address the issue whether the phrase "to consider the appointment" includes the interviewing of
         candidates, reviewing resumes, discussing qualifications, and arriving at a decision prior to the actual
         appointment. The purposes for holding closed sessions under the terms of section 54957 are to foster candid
         discussions by members of the legislative body concerning the qualifications of staff or prospective staff
         members without subjecting the latter to public embarrassment. (See San Diego Union v. City Council (1983)
         146 Cal. App. 3d 947, 955; Edgar v. Oakland Museum Advisory Com. (1973) 36 Cal. App. 3d 73, 76-77; 78
         Ops.Cal.Atty.Gen. 218, 221 (1995); 63 Ops.Cal.Atty.Gen. 153, 155 (1980); 61 Ops.Cal.Atty.Gen. 283, 291


2 of 4
         (1978).) These purposes would be served by allowing closed sessions for interviewing candidates, reviewing
         resumes, discussing qualifications, and arriving at a decision prior to the actual appointment. (See Joiner v.
         City of Sebastopol, supra, 125 Cal.App.3d at 801; 78 Ops.Cal.Atty.Gen., supra, at 222; 75 Ops.Cal.Atty.Gen.
         14, 18-19 (1992); 68 Ops.Cal.Atty.Gen., supra, at 36.) Footnote No. 3

                             Thus, the board, as the appointing body, would be entitled to hold closed sessions in
         interviewing candidates and reaching a decision when appointing a district superintendent. Do the terms of
         section 54957 extend to committees with no powers of appointment? In 67 Ops.Cal.Atty.Gen. 112, 115-117
         (1984), we concluded that when an advisory committee is conferring with counsel "in the proper course of its
         duties," it is entitled to meet in closed session under the Act's pending litigation exception. Similarly, here, as
         long as the purposes of section 54957 are served, we believe that its provisions extend to committees that are
         duly constituted and performing properly delegated duties that would otherwise be covered by the statutory
         language. In the present situation, it is undisputed that the council has been duly constituted as a committee;
         the council has also been delegated the duties that would otherwise be covered by the terms of section 54957.

                          Finally, we note that a district superintendent is an "employee" under the terms of section
         54957. (See also Lucas v. Board of Trustees (1971) 18 Cal. App. 3d 988, 990; 50 Ops.Cal.Atty.Gen. 532
         (1976).) Footnote No. 4

                            Hence, the council's sessions held to interview candidates for the office of district
         superintendent and to arrive at a recommendation for the board come within the closed session provisions of
         section 54957. This conclusion is not inconsistent with our conclusion in 46 Ops.Cal.Atty.Gen. 34 (1965), in
         which we determined that a closed session may not be held where selected members of the public are allowed
         to attend. (Id., at p. 35.) In the matter presently considered, no "members of the public" will be in attendance,
         only members of the legislative body itself and the candidates for the office of district superintendent.
         Footnote No. 5

                           We conclude that where the board of trustees of a school district has formed a committee,
         known as the district liaison council, consisting of eight representatives from the community, seven
         employees of the district, and one student, to interview candidates for the office of district superintendent and
         to make a recommendation to the board, the sessions of the committee held to perform such delegated duties
         are not required to be open to members of the public. Such closure allows the council members to candidly
         question the candidates as to their qualifications and to freely discuss each's qualifications without subjecting
         the candidates to public embarrassment.

                                                                 *****

         Footnote No. 1
         Undesignated section references herein are to the Government Code. Return to text
         Footnote No. 2
         In Joiner v. City of Sebastopol, supra, 125 Cal. App. 3d 799, the court considered whether a particular advisory committee
         was a "legislative body." Here, the council is a "legislative body" without question. Return to text
         Footnote No. 3
         The Act has special rules for discussing the compensation of officers and employees. (See §§ 54957, 54957.6.) Return to
         text
         Footnote No. 4
         In 68 Ops.Cal.Atty.Gen. 34, supra, we addressed the distinction between an officer and an employee for purposes of the
         open meeting laws then applicable to state agencies. Here, it must be conceded that the district superintendent is an
         "employee" for purposes of the Act. Return to text
         Footnote No. 5
         It may also be observed, for example, that witnesses may attend closed sessions to present factual information to the
         legislative body; they would not be present as "members of the public" but rather as percipient witnesses. Return to text




3 of 4
         Return to the 1997 Published Opinion Page
         Return to the Opinion Unit's Home Page
         Return to the Attorney General's Home Page




4 of 4